Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's after-final response / amendment, filed on 06/13/2022. The changes and remarks disclosed therein have been considered and the amendment has been entered. 
The status of the claims is as follows:  Claims 1, 8, 14 have been amended. Therefore, claims 1-20 remain pending in the application, of which claims 1, 8 and 14 are independent claims.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Li (US 20080219057 Al).
Li discloses a non-volatile memory and methods includes cached page copying using a minimum number of data latches for each memory cell. Multi-bit data is read in parallel from each memory cell of a group associated with a first word line. The read data is organized into multiple data-groups for shuttling out of the memory group-by-group according to a predetermined order for data-processing. Modified data are returned for updating the respective data group. The predetermined order is such that as more of the data groups are processed and available for programming, more of the higher programmed states are decodable. An adaptive full-sequence programming is performed concurrently with the processing. 
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein the compacted subsequent voltage distribution is to span between the program verify voltage level and a next-higher program verify voltage level of the multiple logical states that is above the program verify voltage level.
Regarding independent claim 8 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein the first compacted voltage distribution is to span between the first program verify voltage level and a next-higher program verify voltage level of the multiple logical states that is above the first program verify voltage level.
Regarding independent claim 14 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein the compacted subsequent voltage distribution is to span between the program verify voltage level and a next-higher program verify voltage level of the multiple logical states that is above the program verify voltage level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824